Opinion of the court by
This is an action on a bail bond taken in a criminal action by the deputy clerk of the district court of Greer county. The facts in this case are identical with those in the case of theTerritory of Oklahoma ex rel. v. Allen, et al., cause No. 1596, decided at this term of the court, and *Page 186 
the same question of law is involved. Upon authority of that case, the judgment of the court below is affirmed, at the cost of plaintiff in error.
Beauchamp, J., absent; all the other Justices concurring.